Name: Council Regulation (EC) No 1366/95 of 12 June 1995 amending Regulation (EEC) No 3906/89 in order to extend economic aid to Croatia
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  international affairs;  economic structure
 Date Published: nan

 Avis juridique important|31995R1366Council Regulation (EC) No 1366/95 of 12 June 1995 amending Regulation (EEC) No 3906/89 in order to extend economic aid to Croatia Official Journal L 133 , 17/06/1995 P. 0001 - 0001COUNCIL REGULATION (EC) No 1366/95 of 12 June 1995 amending Regulation (EEC) No 3906/89 in order to extend economic aid to Croatia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 3906/89 (3) provides for aid operations of an economic and humanitarian nature in support of the process of economic and social reform in certain countries of Central and Eastern Europe; Whereas the Annex to that Regulation lists the countries which may receive such aid; Whereas, in the light of Croatia's independence, that country should be added to the list of recipients so that it can receive aid under Regulation (EEC) No 3906/89; Whereas the conditions to allow for Croatia to be included amongst the beneficiary countries can now be considered to have been fulfilled, HAS ADOPTED THIS REGULATION: Article 1 The following country shall be added to the list in the Annex to Regulation (EEC) No 3906/89: 'Croatia`. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 June 1995. For the Council The President H. de CHARETTE